850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence I. TURNER, Plaintiff-Appellant,v.NATIONAL CAN CORPORATION;  United Steelworkers of America,Defendants- Appellees.
No. 88-3939.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 25, 1988.Decided:  June 22, 1988.

Clarence I. Turner, appellant pro se.
Stanley Mazaroff;  Francis Raymond Laws (Venable, Baetjer & Howard), for appellee National Can Corporation.
Richard Joseph Brean, Assistant General Counsel (United Steelworkers of America), for appellee.
Before DONALD RUSSELL, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Clarence I. Turner appeals from the district court's order denying relief under the Labor Management Relations Act, 29 U.S.C. Sec. 185.  Our review of the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Turner v. National Can Corporation, C/A No. 87-811-JFM (D.Md. Jan. 7, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.


2
AFFIRMED.